                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

GEORGE T. SULLIVAN                                                                PETITIONER
ADC #610057

VS.                             No. 5:17-CV-000147-JLH/JTR

WENDY KELLEY, Director,
Arkansas Department of Corrections                                              RESPONDENT

                                         JUDGMENT

       Consistent with the Order entered this day, the Petition for Writ of Habeas Corpus filed by

George T. Sullivan is dismissed with prejudice.

       IT IS SO ORDERED this 11th day of April, 2019.



                                                    __________________________________
                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
